Case 2:19-cv-00224-GMN-NJK Document 39 Filed 06/29/20 Page 1 of 2




                          IT IS SO ORDERED. IT IS FURTHER ORDERED that, in
                          light of this Stipulation of Dismissal, Defendant Steadfast
                          Insurance Company's pending Motion for Summary
                          Judgment, (ECF No. 30), is DISMISSED as moot.

                          Dated this ____
                                     29 day of June, 2020.


                                                       Gloria M. Navarro
                                                       U.S. District Judge
                                                       District of Nevada
Case 2:19-cv-00224-GMN-NJK Document 39 Filed 06/29/20 Page 2 of 2




                                                   24     June




                                         Blake A. Doerr




                  June
